Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 currently pending. 
This application is subject to an Approved Terminal Disclaimer for co-pending application 16742574 received on 06/23/2021, from withdrawn Outstanding double patenting rejection corresponding to instant application 16742516.
IDS filed on 01/14/2020, 03/23/2021, 09/16/2021, and 09/30/2021 have been entered and made of record
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent claims 1, 4, 7, and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over the Description of the Related Art (DRA), in view of Muraishi et al. (US 2013/0148863, A1). 

a hardware processor (the image forming apparatus with the implied control means in at least para. 0003 and 0004 of the disclosure including the at least an automatic image inspection function obviously include as understood in the art said at least one wellknown hardware processor) that: conducts an inspection on an image by comparing a scanned image with a correct image, the image being 5formed on paper in accordance with a print job, the scanned image being generated by reading the image, the correct image serving as a reference for the inspection of the image (at least para. 0003 and 0004 of the DRA further teaches the conducted inspection in a case of using a correct image as the served reference for the inspection of the image to be compared with the generated scanned image);
and determines whether a page is a target for the inspection (at least para. 0004 of the DRA further teaches the determined in a case whether a page is a target for the inspection).

     Muraishi teaches in at least Figs. 3 an automatic sheet inspection where a reader reads an image of a transported printed matter to execute said automatic inspection according to predetermined print job setting, where inspection further in at least para. 0172-0176 and Fig. 16 maybe performed further based on a determined sheet setting type information and the conveyed sheet information of further para. 0172-0176, wherein a reader of at least para. 0172-0176 and Fig. 16 obviously acquires, information when a sheet conveyed is whether or not a sheet paper of the printed matter subject to automatic inspection, when said paper is subject to the automatic inspection, said reader would obviously be adapted to read an image of the paper, when said paper is not subject to the automatic inspection, said reader likewise does not read an image of the paper. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DRA in view of Muraishi to include said determine whether a 

    Regarding claim 4, DRA teaches an image forming system (DRA teaches in at least para. 0003 and 0004 of the disclosure an image forming apparatus with an implied control means, a correct image storage means and an automatic image 
   However, DRA is silent regarding the determines whether a page is a target for the inspection in accordance with a type of the paper 35on which the image will be formed according to print setting of the print job; wherein the hardware processor conducts the inspection on the image on a page that has been determined to be the target for the inspection by the hardware processor, and does not conduct the inspection on the image on a page that has been determined to not be the target for the inspection.  


    Regarding claim 7, DRA teaches an non-transitory recording medium storing a computer readable inspection program executed by an inspection apparatus that conducts an inspection on an image (DRA teaches in at least para. 0003 and 0004 of the disclosure an image forming apparatus with an implied control means, a correct image storage means and an automatic image inspection function comprising obviously a computing means including a wellknown CPU and said recording medium storing understoodly the inspection program for executing the automatic inspection on an image which further in para. in 0004 the apparatus distinguishes between an image target for inspection and an image not targeting for 
by comparing a scanned image with a correct image, the image being formed on paper in accordance with a print job, the scanned image being generated by reading the image, the correct image serving as a reference for the inspection of the image (para. 0003-0004); 
the inspection program causing a computer to 20perform a process comprising: determining whether a page is a target for the inspection (at least para. 0004 of the DRA further teaches the determined in a case whether a page is a target for the inspection). 
     However, DRA is silent regarding the determining whether a page is a target for the inspection in accordance with a type of the paper on which the image will be formed according to print setting of the print job; and conducting the inspection on the image on a page that has been determined to be the target for the inspection in the determining, and not conducting the inspection on the image on a page that has been determined to 25not be the target for the inspection.
     Muraishi teaches in at least Figs. 3 an automatic sheet inspection where a reader reads an image of a transported printed matter to execute said automatic inspection according to predetermined print job setting, where inspection further in at least para. 0172-0176 and Fig. 16 maybe performed further based on a determined sheet 

    Regarding claim 10, DRA teaches an inspection method performed by an inspection apparatus that conducts an inspection on an image (DRA teaches in at least para. 0003 and 0004 of the disclosure an image forming apparatus with an implied control means, a correct image storage means and an automatic image inspection function comprising obviously an inspection program for executing the automatic inspection on an image which further in para. in 0004 the apparatus distinguishes between an image target for inspection and an image not targeting for inspection in order to perform or not perform said automatic image inspection function),
 by 5comparing a scanned image with a correct image, the image being formed on paper in accordance with a print job, the scanned image being generated by reading the image, the correct image serving as a reference for the inspection of the image (para. 0003-0004); 

   However, DRA is silent regarding determining whether said page is a target for the inspection in accordance with a type of the paper on which the image will be formed according to print setting of the print job; and  10conducting, by the inspection apparatus, the inspection on the image on a page that has been determined to be the target for the inspection in the determining, and not conducting, by the inspection apparatus, the inspection on the image on a page that has been determined to not be the target for the inspection.
    Muraishi teaches in at least Figs. 3 an automatic sheet inspection where a reader reads an image of a transported printed matter to execute said automatic inspection according to predetermined print job setting, where inspection further in at least para. 0172-0176 and Fig. 16 maybe performed further based on a determined sheet setting type information and the conveyed sheet information of further para. 0172-0176, wherein a reader of at least para. 0172-0176 and Fig. 16 obviously acquires, information when a sheet conveyed is whether or not a sheet paper of the printed matter subject to automatic inspection, when said paper is subject to the automatic inspection, said reader would obviously be adapted to read an image of the paper, when said paper is not subject to the automatic inspection, said reader likewise 

Independent claims 1, 4, 7, and 10 further rejected under 35 U.S.C. 103 as being unpatentable over the Description of the Related Art (DRA), in view of Itagaki et al. (JP 2007148027, cited in IDS). 

    Regarding claim 1, DRA teaches an inspection apparatus (DRA teaches in at least para. 0003 and 0004 of the disclosure an image forming apparatus with an implied control means including at least an automatic image inspection function which further in para. in 0004 distinguishes between an image target for inspection and an image not targeting for inspection in order to perform or not perform said automatic image inspection function), comprising: 
a hardware processor (the image forming apparatus with the implied control means in at least para. 0003 and 0004 of the disclosure including the at least an automatic image inspection function obviously include as understood in the art said at least one wellknown hardware processor) that: conducts an inspection on an image by comparing a scanned image with a correct image, the image being 5formed on paper in accordance with a print job, the scanned image being generated by reading the image, the correct image serving as a reference for the inspection of the image (at least para. 0003 and 0004 of the DRA further teaches the conducted inspection in a case of using a correct image as the served reference for the inspection of the image to be compared with the generated scanned image);

   However, DRA is silent regarding the determine whether a page is a target for the inspection in accordance with a type of the paper on which the image will be formed according to print setting of the print job, wherein the hardware processor conducts the inspection on the image on a page that has been determined to be the 10target for the inspection by the hardware processor, and does not conduct the inspection on the image on a page that has been determined to not be the target for the inspection.  
    Itagaki teaches in at least the Abstract or overview an image forming apparatus configured with an image inspection device and method configured to set and determines according to a paper type whether an outputted page image is a target for the inspection in accordance with said determined type of the paper on which the image will be formed which accordingly from understood print setting of the print job, it is further understood in Itagaki when the user or system elects to inspect based on said paper type said processor obviously conducts the inspection on the image on a page that has been determined to be the 10target for the inspection by the hardware processor, and when it elects not to, said processor obviously further does not conduct the inspection on the image on a page that has been 

    Regarding claim 4, DRA teaches an image forming system (DRA teaches in at least para. 0003 and 0004 of the disclosure an image forming apparatus with an implied control means, a correct image storage means and an automatic image inspection function comprising obviously said image forming system which further in para. in 0004 distinguishes between an image target for inspection and an image not targeting for inspection in order to perform or not perform said automatic image inspection function), comprising:  30a hardware processor that: conducts an inspection on an image by comparing a scanned image with a correct image, the image being formed on paper in accordance with a print job, the scanned image being generated by reading the image, the correct image serving as a reference for the inspection of the image; and determines whether a page is a target for the inspection (at least para. 0004 of the DRA further teaches the determined in a case whether a page is a target for the inspection); and an image former that forms the image on the paper in accordance with the print job (para. 0003-0004 further teaches said image forming apparatus inherently includes image former that forms the image on the paper in accordance with the print job).


    Regarding claim 7, DRA teaches an non-transitory recording medium storing a computer readable inspection program executed by an inspection apparatus that 
by comparing a scanned image with a correct image, the image being formed on paper in accordance with a print job, the scanned image being generated by reading the image, the correct image serving as a reference for the inspection of the image (para. 0003-0004); 
the inspection program causing a computer to 20perform a process comprising: determining whether a page is a target for the inspection (at least para. 0004 of the DRA further teaches the determined in a case whether a page is a target for the inspection). 
   However, DRA is silent regarding the determining whether a page is a target for the inspection in accordance with a type of the paper on which the image will be formed according to print setting of the print job; and conducting the inspection on 
     Itagaki teaches in at least the Abstract or overview an image forming apparatus configured with an image inspection device and method configured to set and determines according to a paper type whether an outputted page image is a target for the inspection in accordance with said determined type of the paper on which the image will be formed which accordingly from understood print setting of the print job, it is further understood in Itagaki when the user or system elects to inspect based on said paper type said processor obviously conducts the inspection on the image on a page that has been determined to be the 10target for the inspection by the hardware processor, and when it elects not to, said processor obviously further does not conduct the inspection on the image on a page that has been determined to not be the target for the inspection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DRA in view of Itagaki to include said determining whether a page is a target for the inspection in accordance with a type of the paper on which the image will be formed according to print setting of the print job; and conducting the inspection on the image on a page that has been determined to be the target for the inspection in the determining, and not 

    Regarding claim 10, DRA teaches an inspection method performed by an inspection apparatus that conducts an inspection on an image (DRA teaches in at least para. 0003 and 0004 of the disclosure an image forming apparatus with an implied control means, a correct image storage means and an automatic image inspection function comprising obviously an inspection program for executing the 
 by 5comparing a scanned image with a correct image, the image being formed on paper in accordance with a print job, the scanned image being generated by reading the image, the correct image serving as a reference for the inspection of the image (para. 0003-0004); 
 the inspection method comprising: determining whether a page is a target for the inspection (at least para. 0004 of the DRA further teaches the determined in a case whether a page is a target for the inspection). 
   However, DRA is silent regarding determining whether said page is a target for the inspection in accordance with a type of the paper on which the image will be formed according to print setting of the print job; and  10conducting, by the inspection apparatus, the inspection on the image on a page that has been determined to be the target for the inspection in the determining, and not conducting, by the inspection apparatus, the inspection on the image on a page that has been determined to not be the target for the inspection.
     Itagaki teaches in at least the Abstract or overview an image forming apparatus configured with an image inspection device and method configured to set and 

Claims 3, 6, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Description of the Related Art (DRA), in view of Itagaki, and further in view of Ito et al. (US 9007658, A1). 

    Regarding claim 3 (according to claim 1), DRA in view of Itagaki are silent regarding wherein the hardware processor generates the correct image that corresponds to the image on each page, the image 20being formed in accordance with the print job, and the hardware processor stores, in a storage, the correct image that corresponds to the image on the page that has been determined to be the target for 
      Ito teaches in at least Figs. 3, 10, and 12 the conducting inspection of an image by comparing a scanned image with a correct image, the image being formed on paper in accordance with a print job, the scanned image being generated by reading the image, the correct image serving as a reference for the inspection of the image; further in Figs. 5, and 10 a processor generates the correct image that corresponds to the image on each page, the image 20being formed in accordance with the print job, and the hardware processor stores, in a storage, the correct image as a reference image that corresponds to the image on the page that has been determined to be the target for the inspection from among a plurality of the correct images generated by the hardware processor, and the processor obviously as understood in the art subsequently conducts the 25inspection on the image on a page that corresponds to the correct image that has been stored in the storage.



    Regarding claim 6 (according to claim 4), DRA in view of Itagaki are silent regarding wherein the hardware processor generates the correct image that corresponds to the image on each page, the image being formed in accordance with the print job, and the hardware processor stores, in a storage, the correct image that corresponds to the image on the page that has been determined to be the target for the inspection from among a plurality of the correct images generated 10by the hardware processor, and does not store, in the storage, the correct image that corresponds to the image on the page that has been determined to not be the target for the inspection, and the hardware processor conducts the inspection on the image on a page that corresponds to the correct image that has been stored in the storage, and does not conduct the inspection on the image on a page that corresponds to the correct image that has not been stored in the storage.  
       Ito teaches in at least Figs. 3, 10, and 12 the conducting inspection of an image by comparing a scanned image with a correct image, the image being formed on 
      DRA in view of Itagaki, and further in view of Ito teaches the claimed invention except for specifically citing said processor does not store, in the storage, the correct image that corresponds to the image on the page that has been determined to not be the target for the inspection, and does not conduct the inspection on the image on a page that corresponds to the correct image that has not been stored in the storage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DRA in view of Itagaki, and further in view of Itagaki to include said processor does not store, in the storage, the correct image that corresponds to the image on the page that has been determined to not be the target for the inspection, 

    Regarding claim 9 (according to claim 7), DRA in view of Itagaki are silent regarding wherein the process further comprising:  35generating the correct image that corresponds to the image on each page, the image being formed in accordance with the print job, wherein in the conducting and the not conducting, from among a plurality of the correct images generated in the generating, the correct image that 
    Ito teaches in at least Figs. 3, 10, and 12 the conducting inspection of an image by comparing a scanned image with a correct image, the image being formed on paper in accordance with a print job, the scanned image being generated by reading the image, the correct image serving as a reference for the inspection of the image; further in Figs. 5, and 10 a processor generates the correct image that corresponds to the image on each page, the image 20being formed in accordance with the print job, and the hardware processor stores, in a storage, the correct image as a reference image that corresponds to the image on the page that has been determined to be the target for the inspection from among a plurality of the correct images generated by the hardware processor, and the processor obviously as understood in the art subsequently conducts the 25inspection on the image on a page that corresponds to the correct image that has been stored in the storage.


    Regarding claim 12 (according to claim 10), DRA in view of Itagaki are silent regarding wherein the inspection apparatus further including a hardware processor, 20the inspection method further comprising: generating, by the hardware processor, the correct image that corresponds to the image on each page, the image being formed in accordance with the print job, wherein in the conducting and the not conducting, from among a plurality of the correct images generated in the generating, the correct image that corresponds to the image on the page that has been determined to be the target for 25the inspection is stored in a storage, the inspection is conducted on the image on a page that corresponds to the correct image that has been stored in the storage.
      Ito teaches in at least Figs. 3, 10, and 12 the conducting inspection of an image by comparing a scanned image with a correct image, the image being formed on paper in accordance with a print job, the scanned image being generated by reading the image, the correct image serving as a reference for the inspection of the image; further in Figs. 5, and 10 a processor generates the correct image that corresponds 
   DRA in view of Itagaki, and further in view of Ito teaches the claimed invention except for specifically citing said the correct image that corresponds to the image on the page that has been determined to not be the target for the inspection is not stored in the storage, and the inspection is not conducted by the inspection apparatus on the image on a page that corresponds to the correct image that has not been stored in the storage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DRA in view of Itagaki, and further in view of Itagaki to include said correct image that corresponds to the image on the page that has been determined to not be the target for the inspection is not stored in the storage, and the inspection is not conducted by the inspection apparatus on the image on a page that corresponds to the correct image that has not been stored in the storage, as one skill would appreciate a master image or that of a correct image in the sense of 

Claim Standings
Claims 2, 5, 8 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts do not appear to teach wherein:
Claim 2. The inspection apparatus according to claim 1, wherein the hardware processor determines at least one of a page on which the image will be formed on embossed paper as the type of the paper and a page on which the image will be 
5. The image forming system according to claim 4, wherein 11B49282US01 the hardware processor determines at least one of a page on which the image will be formed on embossed paper as the type of the paper and a page on which the image will be formed on paper including punched holes to be a page that is not the target for the inspection.
8. The non-transitory recording medium storing a computer readable inspection program according to claim 7, wherein in the determining, at least one of a page on which the image will be formed on embossed paper as the 30type of the paper and a page on which the image will be formed on paper including punched holes is determined to be a page that is not the target for the inspection.
11. The inspection method according to claim 10, wherein 15in the determining, at least one of a page on which the image will be formed on embossed paper as the type of the paper and a page on which the image will be formed on paper including punched holes is determined to be a page that is not the target for the inspection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        11/4/2021